Exhibit 10.2
FIRST AMENDMENT TO PROMISSORY NOTES


This First Amendment to Promissory Notes (“Amendment”), entered into by the
undersigned and dated November __, 2009, amends each Promissory Note issued by
ECO2 Plastics Inc. (“ECO2”) on September 8, 2009 for the benefit of each
respective “Holder” listed on the signature page hereto (the
“Notes”).  Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the original promissory note.
 
BACKGROUND
 
WHEREAS, the undersigned desire to adjust the price per share at which the
principal amount and interest due under the Notes may be converted into shares
of preferred stock;
 
WHEREAS, the undersigned desire to modify the conversion provision of the Notes
to allow the principal amount and interest due under the Notes to be converted
into shares of Series D Convertible Preferred Stock of ECO2;
 
WHEREAS, the undersigned desire to extend the date on which the unpaid principal
and accrued and unpaid interest on the Notes is due and payable, and are willing
to extend such date on the terms and conditions set forth below; and
 
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the undersigned, intending to be legally bound, agree as
follows:
 
1.           Amendment.
 
a.  
Section 6.1 of each Note is hereby amended by deleting the phrase “price per
share equal to $0.015” contained therein and inserting in place thereof the
phrase “price per share equal to $0.0017”.

 
b.  
Section 6.1 of each Note is hereby amended by deleting the phrase “Series C
Convertible Preferred Stock” contained therein and inserting in place thereof
the phrase “Series D Convertible Preferred Stock”.

 
c.  
Section 2 of each Note is hereby amended by deleting the paragraph in its
entirety, and inserting in place thereof the below language:

 
“Maturity Date.  The Note Amount, any accrued Interest thereon and all other
sums due hereunder, shall be due and payable on November 30, 2009 (the “Maturity
Date”).
 
d.  
Other than as expressly set forth herein, all other terms of the Notes shall
remain in effect as set forth in therein with no amendments or alterations.

 
2.           General Provisions.
 
a.  
Governing Law.  The terms of this Amendment shall be construed in accordance
with the laws of the State of California, as applied to contracts entered into
by California residents within the State of California and to be performed
entirely within the State of California.

 
b.  
Modification; Waiver.  No modification or waiver of any provision of this
Amendment or consent to the departure therefrom shall be effective without the
written consent of ECO2 and the Note holders, and then it shall be effective
only in the specific instance and for the specific purpose for which it was
given.

 
c.  
Successors and Assigns.  This Amendment shall be binding upon and shall inure to
the benefit of any and all successors, assigns, heirs, executors and personal
representatives of the undersigned.  This Amendment, as it pertains to the
Notes, may be assigned by the holder of such Note without the consent of ECO2,
but may not be assigned by ECO2 without the prior written consent of the holder
of such Note.

 
d.  
Severability; Headings.  If any provision of this Amendment shall be held to be
illegal, invalid or unenforceable, the remaining provisions shall continue to be
in full force and effect.  The headings of paragraphs are for convenience only;
they are not part of this Amendment and shall not affect its interpretation.

 
e.  
Counterparts.  This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 


Signature Page Follows

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first above written.


ECO2 Plastics, Inc.




By: ____________________________________
Name: Raymond M. Salomon
Title: Chief Financial Officer




Peninsula Packaging, LLC




By: ____________________________________
Name: Alex Millar
Title: Managing Director






Trident Capital Fund-VI, L.P.
Trident Capital Fund-VI Principals Fund, L.L.C.


Executed by the undersigned as an authorized signatory of the General Partner of
Trident Capital Fund-VI, L.P. and of the Managing Member of Trident Capital
Fund-VI Principals Fund, L.L.C.


 
                          ________________________________________
(signature)
 
                           ________________________________________
(print name)







--------------------------------------------------------------------------------


 
THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR UNDER THE PROVISIONS OF
ANY APPLICABLE STATE SECURITIES LAWS, BUT HAVE BEEN ACQUIRED BY THE REGISTERED
HOLDER HEREOF FOR PURPOSES OF INVESTMENT AND IN RELIANCE ON STATUTORY EXEMPTIONS
UNDER THE 1933 ACT, AND UNDER ANY APPLICABLE STATE SECURITIES LAWS.  THESE
SECURITIES MAY NOT BE SOLD, PLEDGED, TRANSFERRED OR ASSIGNED EXCEPT IN A
TRANSACTION WHICH IS EXEMPT UNDER THE PROVISIONS OF THE 1933 ACT AND ANY
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT.
 


PROMISSORY NOTE


                                                                                                Riverbank,
California
                                                                           Date
of Issuance: [_________], 2009


           FOR VALUE RECEIVED, ECO2 PLASTICS, INC., a Delaware corporation (the
“Promisor”) hereby promises to pay to the order of [____________________] (the
“Promisee” or the “Holder”), in lawful money of the United States at the address
of the Holder set forth herein, the principal amount of
[_______________________] ($[________]) (the “Note Amount”), together with
Interest, as defined below.  This Promissory Note (“Note”) has been executed by
the Promisor on the date set forth above (the “Effective Date”).


1.            Interest.  Interest shall accrue at eight percent (8%) per annum
on the outstanding principal amount of this Note (the “Interest”).  Upon the
occurrence of an Event of Default and for so long as such Event of Default
continues, Interest shall accrue on the outstanding Note Amount at the rate of
eight percent (8%) per annum (the “Default Interest Rate”).


2.            Maturity Date.  The Note Amount, any accrued Interest thereon and
all other sums due hereunder, shall be due and payable October 31, 2009 (the
“Maturity Date”).


3. Application of Payments.


3.1.            Except as otherwise expressly provided herein, payments under
this Note shall be applied, (i) first to the repayment of any sums incurred by
the Holder for the payment of any expenses in enforcing the terms of this Note,
(ii) then to the payment of any accrued but unpaid Interest under this Note, and
(iii) then to the reduction of the Note Amount.


3.2.            The Promisor may prepay all or any part of the principal without
penalty.


3.3.            Upon payment in full of the Note Amount, any applicable accrued
and unpaid Interest thereon, and any other sums due hereunder, this Note shall
be marked “Paid in Full” and returned to the Promisor.
 
 
4.            Waiver of Notice.  The Promisor hereby waives presentment for
payment, demand, notice of nonpayment, notice of protest and protest of this
Note, and all other notices in connection with the delivery, acceptance,
performance, default or enforcement of the payment of this Note, and agrees that
the liability of the Promisor shall be unconditional without regard to the
liability of any other party and shall not be in any manner affected by any
indulgence, extension of time, renewal, waiver or modification granted or
consented to by the Promisee.


5.            Events of Default.  The occurrence of any of the following events
(each an “Event of Default”) shall constitute an Event of Default of the
Promisor:


5.1. the failure of the Promisor to make any payment due hereunder within three
(3) days after the due date thereof; and
 
5.2.            (i) the application for the appointment of a receiver or
custodian for the Promisor or the property of the Promisor, (ii) the entry of an
order for relief or the filing of a petition by or against the Promisor under
the provisions of any bankruptcy or insolvency law, (iii) any assignment for the
benefit of creditors by or against the Promisor, or (iv) the Promisor’s
insolvency (which term is defined for purposes of this paragraph as the failure
or inability of the Promisor to meet its obligations as the same fall due).


           Upon the occurrence of any Event of Default that is not cured within
any applicable cure period, if any, the Holder may elect to take at any time any
or all of the following actions: (i) declare this Note to be forthwith due and
payable, whereupon the entire unpaid Note Amount, together with all accrued and
unpaid Interest thereon (including the Default Interest Rate), and all other
cash obligations hereunder, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Promisor, anything contained herein to the
contrary notwithstanding, (ii) set-off any amounts owed by the Promisee or any
Affiliate of the Promisee (each of which is an intended third party beneficiary
hereunder), to the Promisor whatsoever against any amounts owed by the Promisor
to the Promisee hereunder; and (iii) exercise any and all other remedies
provided hereunder or available at law or in equity.  For purposes of this Note,
“Affiliate” means any other party that, directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under control with, such
party.


If an Event of Default occurs by the Promisor, the Promisor agrees to pay, in
addition to the Note Amount, reasonable attorneys' fees and any other reasonable
costs incurred by the Holder in connection with its pursuit of its remedies
under this Note.


6.           Conversion.


6.1           At any time upon written notice by the Promisee to the Promisor,
the principal amount and all Interest due under this Note shall be converted
into shares of Series C Convertible Preferred Stock of the Promisor
(“Securities”) at a price per share equal to $0.015 (subject to appropriate
adjustment for all stock splits, subdivisions, combinations, recapitalizations
and the like).  No fractional shares of Securities will be issued upon such
conversion of this Note.  In lieu thereof, the number of Securities to be issued
to the Holder shall be rounded to the nearest whole share.  Upon conversion of
this Note pursuant to this Section 6, the Holder shall surrender this Note, duly
endorsed, at the principal offices of the Promisor or any transfer agent of the
Promisor.  At its expense, the Promisor will, as soon as practicable thereafter,
issue and deliver to such Holder, at such principal office, a certificate or
certificates for the number of shares to which such Holder is entitled upon such
conversion, together with any other securities and property to which the Holder
is entitled upon such conversion under the terms of this Note, including a check
payable to the Holder for any cash amounts payable as described herein.  Upon
conversion of this Note, the Promisor will be forever released from all of its
obligations and liabilities under this Note with regard to that portion of the
principal amount and accrued interest being converted including without
limitation the obligation to pay such portion of the principal amount and
accrued interest.


7.           Miscellaneous.


7.1           Successors and Assigns.  The terms and conditions of this Note
shall inure to the benefit of and be binding upon the respective executors,
administrators, heirs, successors and permitted assigns of the parties.  This
Note (or a portion hereof) may be assigned by the Holder without the consent of
the Promisor.  This Note may not be assigned by the Promisor without the prior
written consent of the Promisee.


7.2           Loss or Mutilation of Note.  Upon receipt by the Promisor of
evidence reasonably satisfactory to the Promisor of the loss, theft, destruction
or mutilation of this Note, together with indemnity reasonably satisfactory to
the Promisor, in the case of loss, theft or destruction, or the surrender and
cancellation of this Note, in the case of mutilation, the Promisor shall execute
and deliver to the Holder a new promissory note of like tenor and denomination
as this Note.


7.3           Notices.  Any notice or other communication required or permitted
to be given pursuant to the terms of this Note shall be in writing and shall be
deemed effectively given the earlier of, (i) when received, (ii) when delivered
personally, (iii) one business day after being delivered by facsimile (with
receipt of appropriate confirmation), or (iv) one (1) business day after being
deposited with an overnight courier service, and addressed to the recipient at
the addresses set forth below unless another address is provided to the other
party in writing:


If to Promisee, to:


________________________
________________________
________________________
________________________
Attn:     __________________
Fax:        __________________


If to the Promisor, to:


ECO2 Plastics, Inc.
P. O. Box 760
5300 Claus Road
Riverbank, CA  95367
Attn:  Chief Accounting Officer
Fax:           (209) 863-6200 
with a copy to:


                      The Otto Law Group, PLLC
601 Union Street, Suite 4500
Seattle, WA 98101
Attn:           David M. Otto
Fax:           (206) 262-9513


7.4           Governing Law.  This Note shall be governed in all respects by the
laws of the State of California as applied to agreements entered into and
performed entirely within the State of California by residents thereof, without
regard to any provisions thereof relating to conflicts of laws among different
jurisdictions.


7.5           Waiver and Amendment.  No waiver of any term of this Note shall be
effective against the Holder unless in writing.  Any term of this Note may be
amended, waived or modified only with the written consent of the Promisor and
the Holder.


7.6           Remedies.  No delay or omission by the Holder in exercising any of
its rights, remedies, powers or privileges hereunder or at law or in equity and
no course of dealing between the Holder and the undersigned or any other person
shall be deemed a waiver by the Holder of any such rights, remedies, powers or
privileges, even if such delay or omission is continuous or repeated, nor shall
any single or partial exercise of any right, remedy, power or privilege preclude
any other or further exercise thereof by the Holder or the exercise of any other
right, remedy, power or privilege by the Holder.  The rights and remedies of the
Holder described herein shall be cumulative and not restrictive of any other
rights or remedies available under any other instrument, at law or in equity
provided that such rights or remedies are not inconsistent with the express
provisions hereof.


7.7           Usury Savings Clause.  In the event any interest is paid on this
Note which is deemed to be in excess of the then legal maximum rate, then that
portion of the interest payment representing an amount in excess of the then
legal maximum rate shall be deemed a payment of principal and applied against
the principal of this Note.
 
7.8           Severability.  If any provision hereof is found by a court of
competent jurisdiction to be prohibited or unenforceable, it shall be
ineffective only to the extent of such prohibition or unenforceability, and such
prohibition or unenforceability shall not invalidate the balance of such
provision to the extent it is not prohibited or unenforceable, nor invalidate
the other provisions hereof, all of which shall be liberally construed in favor
of the Promisee in order to effect the provisions of this Note.
 
7.9           Setoff.  Notwithstanding the absence of an Event of Default, the
Promisee shall have the right to set-off any amounts owed by the Promisee or any
Affiliate of the Promisee (each of which is an intended third party beneficiary
hereunder) to the Promisor whatsoever against any amounts owed by the Promisor
to the Promisee hereunder.
 


 
           IN WITNESS WHEREOF, the Promisor has caused this Note to be signed on
the Effective Date.






ECO2 PLASTICS, INC.






                                                                                                _______________________________
Name: Raymond M. Salomon
Title: Chief Financial Officer






CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT


State of California
County of __________________________
On ______________________ before me, ___________________________________________
(Date)                                                                (Insert
Name and Title of Officer)
Personally appeared
_____________________________________________________________
Name(s) of Signer(s)
______________________________________________________________________________


Who approved me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ities), and
by his/her/their signature(s) on the instrument the person(s), or the entity
upon behalf of which the person(s) acted, executed the instrument.


I certify that under PENALTY OF PERJURY under the laws of the State of
California that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.
Place Notary Seal Above
Signature _______________________________________
(Signature of Notary Public)




 
 



 

--------------------------------------------------------------------------------

 
